PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4736


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

MICHAEL JEROME PALMER,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:14-cr-00031-RGD-DEM-1)


Argued:   December 10, 2015                 Decided:   April 21, 2016


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Wilkinson and Judge Wynn joined. Judge Wynn wrote a
separate concurring opinion.


ARGUED: James Orlando Broccoletti, ZOBY, BROCCOLETTI & NORMILE,
PC, Norfolk, Virginia, for Appellant.         Christopher John
Catizone, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee. ON BRIEF: Dana J. Boente, United States
Attorney, Alexandria, Virginia, Darryl J. Mitchell, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.
KING, Circuit Judge:

      Michael Jerome Palmer appeals the district court’s denial

of his motion to suppress drug and firearm evidence seized by

police officers during a traffic stop in Chesapeake, Virginia.

The court conducted an evidentiary hearing and, in early May

2014,   rendered    its     ruling    in    favor     of   the   government.          As

explained    below,    we    are    satisfied      that    the   officers       did   not

contravene the Fourth Amendment and thus affirm.



                                           I.

                                           A.

      In April 2014, the federal grand jury in Norfolk, Virginia,

indicted Palmer       on    two    offenses:        possession      with   intent      to

distribute    crack        cocaine,    in       contravention       of     21    U.S.C.

§ 841(a)(1); and being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1).                  Palmer moved to suppress

the   drug   and   firearm     evidence         underlying    the   charges,      which

Chesapeake officers had seized during the October 2013 traffic

stop of a vehicle driven by Palmer.                  In May 2014, the district

court denied Palmer’s suppression motion.                    See United States v.

Palmer, No. 2:14-cr-00031 (E.D. Va. May 5, 2014), ECF No. 35

(the “Opinion”).       In June 2014, Palmer pleaded guilty to both

offenses in the indictment, but reserved the right to appeal the

suppression ruling.         In September 2014, the court sentenced him

                                           2
to sixty-one months in prison.            Palmer timely noted this appeal,

and we possess jurisdiction pursuant to 28 U.S.C. § 1291.

                                        B.

                                        1.

     Because       the    district   court     denied       Palmer’s     motion    to

suppress, we recount the facts in the light most favorable to

the government.          See United States v. Watson, 703 F.3d 684, 689

(4th Cir. 2013).           On October 15, 2013, Officer Ring of the

Chesapeake       police      was     patrolling       that      city’s      Ipswich

neighborhood.       During his patrol, Ring stopped Palmer, who was

driving a silver Nissan Altima, on Paramont Avenue.                      When Ring

exited his patrol car and greeted Palmer through the driver-side

window of the Nissan, he smelled an overwhelming odor of air

freshener.       He saw at least five air fresheners inside the car,

some hanging in the passenger compartment and others plugged

into the air-conditioning vents.               Ring advised Palmer that he

had been stopped because the Nissan’s windows were too darkly

tinted,     in   violation     of    state    law,    and     also     because    the

inspection sticker on the vehicle’s front windshield appeared

fraudulent.        Ring then obtained Palmer’s driver’s license and

the vehicle’s registration card, and returned to his patrol car

to make a database check.

     From    the    driver’s    license      and   registration      Officer      Ring

learned that Palmer listed a P.O. box as his address and that

                                        3
the   Nissan    was   registered        to    a     woman   who    was   not   present.

Within   minutes      of    beginning        the     database      check,   Ring    also

learned that Palmer was a suspected member of a gang called the

Bounty Hunter Bloods, according to a “caution” notice issued by

the nearby Norfolk Police Department.                       See Opinion 2.          Ring

advised his colleague, Officer Blount — who was also on the

scene — of Palmer’s purported gang affiliation, and asked Blount

about the availability of a drug dog.

      Officer Ring also sought information on Palmer from another

database called LInX.            Ring could not initially log into the

LInX system because his former partner had changed the password.

He eventually accessed LInX, however — about seven minutes into

the   traffic    stop       —    by     utilizing       Officer      Blount’s      login

credentials.      As Ring was logging into LInX and searching its

database, he called about a drug dog.                   Ring relayed by radio the

information that he had gathered:                   Palmer was nervous; there was

an overwhelming odor of air freshener from the Nissan; there

were at least five air fresheners in the car; Palmer’s driver’s

license address was a P.O. box, as opposed to a street address;

the Nissan was registered to someone other than the driver; and

Palmer was a suspected member of the Bounty Hunter Bloods.

      About eleven minutes into the traffic stop, Officer Ring

identified     Palmer      in   LInX.        Ring    learned      that   Palmer    had   a

criminal record that included four arrests on drug charges plus

                                             4
an arrest for illegal possession of a firearm by a convicted

felon.   As a result, Ring radioed again about a drug dog, but

was unable to confirm its availability.                  After completing his

LInX search, Ring returned to the Nissan from his patrol car.

Because he suspected the inspection sticker was fraudulent, Ring

decided to verify the sticker’s authenticity by looking at the

back of it, which would enable him to determine whether it was

legitimate.     After asking Palmer to exit the Nissan, Ring leaned

through the open driver-side door and examined the back of the

inspection    sticker.      While    reading       the   sticker    —      which    he

concluded was legitimate — Ring smelled marijuana.

      Officer Ring immediately advised Palmer that he had grounds

to search the Nissan.            Because Ring wanted to be “110% sure”

that the Nissan contained drugs before searching the vehicle,

however, he again checked on the drug dog’s availability.                          See

Opinion 3.      At that point — approximately seventeen minutes

after the traffic stop had been initiated — Ring called Officer

Duncan, who had a drug dog.            About ten minutes later, Duncan

arrived with the drug dog Boomer.             Duncan walked Boomer around

the Nissan, and the dog alerted twice.

      Officers Ring and Duncan thereafter entered and searched

the Nissan.      They    discovered    a    clear    plastic   bag        containing

crack cocaine in the center front console and a 40-caliber Smith

&   Wesson    pistol    wedged    between    the    driver’s       seat    and     the

                                       5
console.    As a result, Palmer was arrested.                After the search

and   arrest,   Ring   measured    the        Nissan’s   window   tint.      Those

measurements       confirmed   Ring’s         initial    suspicion    that     the

Nissan’s windows were illegally tinted. 1

                                         2.

      On   April    29,   2014,    the        district   court    conducted    an

evidentiary hearing on Palmer’s suppression motion.                  During the

hearing,   Officer     Ring    —   the       prosecution’s   only    witness    —

recounted his actions and observations during the traffic stop.

      Officer Ring explained that, before the traffic stop, he

knew of numerous citizen complaints to the authorities about the

sale and use of illegal drugs in the Ipswich area.                        He also

described his familiarity with Virginia’s legal limits on window

tinting and said that he “could barely see into the vehicle”

that Palmer was driving.       See J.A. 71-74. 2         Aside from the window

tint, Ring suspected that the Nissan’s inspection sticker was

illegal, based on his experience and having stopped numerous

vehicles with fraudulent stickers.              Ring explained that he could

      1 Officer Ring found that the side-front and side-rear
windows of the Nissan violated Virginia law by allowing light
transmittance of only 40% and 25%, respectively.       Virginia
requires side-front windows to permit light transmittance of at
least 50%, and side-rear windows to permit light transmittance
of at least 35%. See Va. Code Ann. § 46.2-1052(C).
      2 Citations herein to “J.A. __” refer to the contents of
the Joint Appendix filed by the parties in this appeal.



                                         6
not see the perforated portion that should be observable on a

legitimate        sticker.        The    back       of    a   legitimate          inspection

sticker,    he     said,     shows    the    perforated        portion      and     contains

information identifying the vehicle.

      Although it is understandable for any person to be nervous

when interacting with the police, Officer Ring said that Palmer

“appeared to be more nervous than normal” during the traffic

stop.     See J.A. 79.         Specifically, Ring observed that Palmer was

“being     overly        cooperative     but       still      very    nervous       in     his

demeanor.”          Id.        Regarding          Palmer’s     liberal      use     of    air

fresheners,       Ring     explained        that    drug      traffickers         often    use

“heavy air freshening” to mask the “pungent odor” of marijuana.

See id. at 80.           Ring also explained that drug traffickers often

operate vehicles registered to others.                     That is so because, when

the police apprehend a drug trafficker, they tend not to seize

the     vehicle     if    it   is     registered         to   someone       not     present.

Similarly, when Ring was asked — in light of the thousand-plus

drug investigations in which he had participated — whether a

P.O. box on a driver’s license can be indicative of involvement

in drug trafficking, he responded affirmatively.

      Officer Ring also emphasized that he developed a concern

for officer safety after learning of Palmer’s suspected gang

affiliation       and     prior      criminal       record.          Ring   stated        that

“[c]riminal street gangs are known for violence” and that his

                                              7
department had received “intelligence reports of threats against

law enforcement specifically from the Blood gang.”                   See J.A. 86.

Ring explained that Palmer’s history of multiple drug arrests,

as well as his arrest for possessing a firearm as a convicted

felon, caused Ring to believe Palmer “would potentially still

have a firearm on him.”        Id.

     According to Officer Ring, Palmer was initially hesitant to

get out of the Nissan, and Palmer had thereafter lingered near

the vehicle’s front door until Ring requested that he move to

the car’s rear.        Shortly thereafter, while Ring was inside the

passenger    compartment       checking      the   inspection        sticker,    he

“smell[ed]   the   marijuana     very     faintly”   before     his    “sense    of

smell [was] overwhelmed with the air freshener.”                  See J.A. 90.

Ring confirmed that Officer Blount smelled marijuana as well.

     Officer    Ring    made   at    least   two   other     observations       that

strengthened his suspicion of criminal activity.                 First, Palmer

“had two cell phones on his hip.”              See J.A. 93.          According to

Ring, “[i]t’s common for people who distribute narcotics to have

more than one cell phone in their possession.”                   Id.     He said

that those involved in drug trafficking often rely on one phone

to store contacts and pictures while utilizing the other phone

to arrange drug deals.          Second, Ring believed that Palmer was

seeking to     divert   suspicion     from    himself   as    they    waited    for

Officer Duncan and the drug dog.             Palmer “kept telling us that

                                        8
he helps the police and that he ha[d] a contact [in] the police

department.”        See id. at 95.

     As     the   hearing     ended,       the        district    court       remarked    that

Officer Ring had “presented to this Court a very, very careful

appearance, one of a person who is very seriously trying to

abide by what the requirements of the law are.”                               See J.A. 210.

Although     it     was    inclined        to        believe   that     Ring     had     acted

lawfully,     the         court     took        the      suppression          motion     under

advisement.

                                                C.

     On May 5, 2014, within a week of the evidentiary hearing,

the district court filed its Opinion denying the suppression

motion. 3    The Opinion concluded that Officer Ring had properly

stopped     the     Nissan,       based    on        suspicions    of     a    window     tint

violation     and    a    fraudulent       inspection          sticker.        The     Opinion

explained that Ring also possessed the reasonable, articulable

suspicion of criminal activity necessary to extend the traffic

stop, identifying eight supporting factors in that regard:



     3  Officer Ring made a video recording of the traffic stop
from a camera he was wearing on his uniform. After viewing the
video during the evidentiary hearing as Ring testified, the
district court observed that Ring presented “a very truthful
appearance.” See J.A. 206. The court later reviewed the video
“at a slow pace in chambers, stopping to analyze the footage
from time to time to be doubly sure of its interpretation.” See
Opinion 1.



                                                9
       •       Palmer was in a high crime area where citizens
               were complaining about drug dealing;

       •       Ring believed that        the     Nissan’s    windows      were
               illegally tinted;

       •       Palmer was nervous;

       •       The Nissan emitted an “overwhelming” scent of air
               freshener from the multiple air fresheners;

       •       Palmer was a suspected member of a violent gang
               called the Bounty Hunter Bloods; 4

       •       Palmer’s driver’s license listed               a    P.O.   box
               address, rather than a residence;

       •       Palmer was driving a vehicle                 registered        in
               another person’s name; and

       •       Palmer had “a criminal record that included four
               previous arrests for narcotics charges as well as
               a charge of possession of a firearm by a
               convicted felon.”

See Opinion 9.            The Opinion explained that those factors, “when

taken together, [gave] rise to reasonable suspicion because they

eliminate[d]        a   substantial   portion    of   innocent     travelers        and

indicate[d] that criminal activity [was] afoot.”                   Id.    That is,

Ring possessed the “reasonable suspicion necessary to extend the

stop       beyond   its    original   scope    and   duration     as   soon    as   he

completed the computer checks.”           Id.


       4The district court observed that it was “very familiar
with the Bloods and their propensity for violence,” based on
“its prior cases involving members of th[at] gang.” See Opinion
9 n.3.



                                         10
     The Opinion also explained that Officer Ring had probable

cause to search the vehicle when he first smelled marijuana and

also after the drug dog alerted.                 Without specifying whether

Ring’s   entry    to   check   the     inspection      sticker    constituted     a

search   of   the   Nissan,    the     Opinion    concluded      that    Ring   had

“reasonable      suspicion     . . .    to   investigate         the    inspection

sticker’s     authenticity,”      and    that     he    had      dispelled      that

suspicion by “the least intrusive means in a short period of

time.”   See Opinion 12-13.          Ring’s detection of a marijuana odor

while in the car, in turn, supplied ample cause for a search of

the Nissan.      According to the Opinion, the officers were also

entitled to delay searching the vehicle and wait for a drug dog. 5

     In sum, the Opinion ruled that Officer Ring had made a

legitimate traffic stop, that he had sound reasons for extending

the stop, and that his subsequent actions did not violate the

Fourth Amendment.       Palmer’s motion to suppress the evidence was

therefore denied.       The constitutionality of Ring’s search-and-

seizure activities is the sole question preserved by Palmer’s

conditional guilty plea.

     5  The Opinion reasoned in the alternative that, even if
Officer Ring’s entry into the vehicle to examine the inspection
sticker was somehow improper, the drug and firearm evidence
could not be suppressed.    That was so because “Ring’s actions
demonstrate conclusively that he would have brought the [drug
dog] to the [traffic] stop to perform the [dog sniff] test
irrespective of his entrance into the vehicle.” See Opinion 17.



                                        11
                                      II.

       We review de novo a district court’s rulings with respect

to   reasonable   suspicion    and    probable      cause.     See   Ornelas    v.

United States, 517 U.S. 690, 699 (1996).               Absent clear error, we

will not disturb factual findings made by a district court after

an evidentiary hearing on suppression issues.                See United States

v. Dire, 680 F.3d 446, 473 (4th Cir. 2012).                   When a district

court has denied a suppression motion, we view the evidence in

the light most favorable to the government.                  See United States

v. Watson, 703 F.3d 684, 689 (4th Cir. 2013).



                                      III.

       On appeal, Palmer contends that Officer Ring did not have

any objectively reasonable basis for initiating the traffic stop

of the Nissan, and that Ring unreasonably expanded the scope of

the stop shortly after it began.                   Palmer also labels Ring’s

entry    into   the   Nissan   to     view    the     inspection     sticker    as

constitutionally      impermissible.         The    government   counters      that

Ring    legitimately     stopped      Palmer        for   suspected      traffic

violations, and that Ring’s subsequent actions were consistent

with the Fourth Amendment.

                                       A.

       Before assessing the parties’ contentions, we identify some

pertinent legal principles.          The Fourth Amendment guards against

                                       12
“unreasonable searches and seizures.”                    See U.S. Const. amend.

IV.     A traffic stop is a “seizure” within the meaning of the

Fourth Amendment and must be reasonable under the circumstances.

See Delaware v. Prouse, 440 U.S. 648, 653-54 (1979).                         In that

regard, the courts assess the constitutionality of a traffic

stop under the two-prong standard articulated in Terry v. Ohio,

392 U.S. 1 (1968).         See Arizona v. Johnson, 555 U.S. 323, 330-31

(2009).         Pursuant       thereto,    we     first    assess     whether      the

articulated bases for the traffic stop were legitimate.                            See

United States v. Rusher, 966 F.2d 868, 875 (4th Cir. 1992).

Second, we examine whether the actions of the authorities during

the traffic stop were “reasonably related in scope” to the bases

for the seizure.        Id. (internal quotation marks omitted).

                                          1.

       As the Supreme Court has explained, Terry’s first prong is

satisfied      “whenever       it   is   lawful    for    police     to   detain    an

automobile and its occupants pending inquiry into a vehicular

violation.”       See Johnson, 555 U.S. at 327.               Without question,

such    a   violation    may    include    failure    to    comply    with   traffic

laws.       See, e.g., United States v. Green, 740 F.3d 275, 279 n.1

(4th    Cir.    2014)   (concluding       that    windows    “illegally      tinted”

under Virginia law “justif[ied] the stop”); United States v.

Digiovanni, 650 F.3d 498, 506-07 (4th Cir. 2011) (observing that

officer made traffic stop on basis of perceived violation of

                                          13
Maryland       law    that     prohibits       following         another       vehicle     too

closely).

       In assessing the legitimacy of a traffic stop, we do not

attempt to discern an officer’s subjective intent for stopping

the vehicle.          See United States v. Branch, 537 F.3d 328, 340

(4th    Cir.    2008).        We    simply    ask     whether     “the     circumstances,

viewed objectively, justify th[e] action.”                        See Whren v. United

States,    517       U.S.    806,    813     (1996)      (internal       quotation       marks

omitted); United States v. Johnson, 734 F.3d 270, 275 (4th Cir.

2013)     (observing        that     a   traffic         stop    is   legitimate         “when

officers observe a traffic violation, regardless of their true,

subjective motives for stopping the vehicle”).

                                              2.

       Terry’s       second    prong     restricts        the    range    of    permissible

actions    that       a   police     officer       may    take    after     initiating       a

traffic stop.         An officer is entitled to conduct safety-related

checks that do not bear directly on the reasons for the stop,

such as requesting a driver’s license and vehicle registration,

or     checking       for     criminal       records       and    outstanding        arrest

warrants.        See Rodriguez v. United States, 135 S. Ct. 1609,

1615-16 (2015).             Generally, however, an officer’s focus must

remain on the bases for the traffic stop, in that the stop must

be “sufficiently limited in scope and duration to satisfy the

conditions of an investigative seizure.”                         See United States v.

                                              14
Guijon-Ortiz,          660     F.3d    757,       764        (4th    Cir.       2011)     (internal

quotation marks omitted).

       Thus,     when       following        up    on    the        initial       reasons       for    a

traffic stop, the officer must employ “the least intrusive means

reasonably available to verify or dispel [his] suspicion in a

short      period      of     time.”         See       Digiovanni,          650    F.3d     at    507

(internal quotation marks omitted).                           To be clear, the law does

not require that the officer employ the least intrusive means

conceivable.        See United States v. Sharpe, 470 U.S. 675, 686-87

(1985)     (“A   creative        judge       engaged         in     post   hoc     evaluation         of

police conduct can almost always imagine some alternative means

by     which     the        objectives       of        the     police       might        have     been

accomplished.”).             If an officer acts unreasonably in attempting

to confirm his suspicions during a traffic stop, however, he

runs afoul of Terry’s second prong.

       Relatedly, a legitimate traffic stop may “become unlawful

if   it    is    prolonged       beyond       the       time      reasonably        required”         to

complete its initial objectives.                        See Illinois v. Caballes, 543

U.S.      405,   407    (2005).             Put    differently,            an     officer       cannot

investigate “a matter outside the scope of the initial stop”

unless      he      receives          the     motorist’s             consent        or     develops

reasonable, articulable suspicion of ongoing criminal activity.

See Digiovanni, 650 F.3d at 507.



                                                  15
      Reasonable      suspicion        is     a     “commonsense,        nontechnical”

standard     that    relies     on     the        judgment     of   experienced     law

enforcement officers, “not legal technicians.”                       See Ornelas v.

United    States,    517     U.S.    690,    695     (1996)    (internal     quotation

marks omitted).           As we recently explained in United States v.

Williams,     the         articulated        factors     supporting         reasonable

suspicion during a traffic stop “must in their totality serve to

eliminate a substantial portion of innocent travelers,” and also

demonstrate a connection to criminal activity.                           See 808 F.3d

238, 246 (4th Cir. 2015) (internal quotation marks omitted).

      Finally, although an officer may extend a traffic stop when

he possesses reasonable suspicion, he cannot search the stopped

vehicle     unless    he     obtains    consent,        secures      a   warrant,   or

develops probable cause to believe the vehicle contains evidence

of criminal activity.          See United States v. Baker, 719 F.3d 313,

319 (4th Cir. 2013).           An officer’s detection of marijuana odor

is   sufficient      to    establish    such        probable    cause,     see   United

States v. Carter, 300 F.3d 415, 422 (4th Cir. 2002), as is a

trained drug dog’s alert on the vehicle, see United States v.

Kelly, 592 F.3d 586, 592 (4th Cir. 2010).                       With the foregoing

principles in mind, we turn to the issues presented in Palmer’s

appeal.




                                            16
                                               B.

                                               1.

       With    respect      to    Terry’s       first     prong     —     whether      Officer

Ring’s articulated bases for the traffic stop were legitimate —

Palmer    asserts       that      Ring     lacked        any    objectively         reasonable

grounds for stopping the Nissan.                     That contention is meritless.

Ring was familiar with the limits on window tint under Virginia

law    and,   in     his    view,    the       Nissan’s        windows    were       too   dark.

Palmer    points      to    nothing       that      indicates      the     district        court

clearly erred in crediting Ring’s testimony on that issue.                                   See

United    States      v.    McGee,       736    F.3d     263,    271     (4th       Cir.   2013)

(concluding         that     district          court’s         reliance        on    officer’s

testimony      regarding         inoperative        brake      light     was    not    clearly

erroneous).         As we have recognized, illegally tinted windows are

alone “sufficient to justify” a traffic stop.                              See Green, 740

F.3d at 279 n.1.            We thus reject Palmer’s contention that Ring

lacked any objectively reasonable basis for stopping the Nissan.

                                               2.

       Turning to the events that transpired after the Nissan had

been    stopped,      Palmer      acknowledges           that    when     an    officer      has

probable cause to believe a vehicle contains contraband, the

Fourth Amendment “permits police to search the vehicle without

more.”        See    Br.    of    Appellant         31    (internal       quotation        marks

omitted).           While   checking        the     Nissan’s       inspection         sticker,

                                               17
Officer Ring smelled marijuana.                         At that point, he had probable

cause       to    believe       the    vehicle          contained    contraband,       and    was

therefore entitled to search it.                          See Carter, 300 F.3d at 422.

Thus,        unless          Palmer     can       demonstrate           some    constitutional

violation between the time the stop began and the point that

Ring smelled marijuana, the evidence cannot be suppressed. 6                                  In

that        regard,      Palmer       asserts      that     Ring     transgressed         Terry’s

second prong by taking actions during the traffic stop that were

not reasonably related in scope to the initial bases for the

stop.

                                                   a.

        According to Palmer, Officer Ring unreasonably expanded the

scope        of        the     stop     by        beginning        an     unjustified        drug

investigation.               The government contends, however, that Ring’s

actions were supported by reasonable suspicion.

        A    motorist         stopped       by    the    police     is    obliged    to    endure

“certain negligibly burdensome precautions” that may not relate

directly to the reason for the traffic stop, such as checking

whether          the    driver        has     a    criminal       record       or   outstanding

warrants.          See Rodriguez, 135 S. Ct. at 1616; see also Muehler

        6
        Rather than search immediately after smelling marijuana,
Officer Ring waited about ten minutes for the drug dog Boomer to
arrive. The dog’s alerts provided strong additional support for
the proposition that the Nissan contained contraband.        See
Kelly, 592 F.3d at 592.



                                                   18
v. Mena, 544 U.S. 93, 101 (2005) (concluding that questioning

unrelated to basis for traffic stop was not unlawful because it

did not extend detention).              Those routine checks reflect the

reality that traffic stops are “especially fraught with danger

to police officers,” and further the strong interest in allowing

an officer to complete his traffic mission safely.                           See Michigan

v. Long, 463 U.S. 1032, 1047 (1983).                      Indeed, in Terry itself,

the Supreme Court — describing “[t]he crux of th[e] case” —

emphasized    the    “immediate      interest        of     the    police     officer   in

taking steps to assure himself that the person with whom he is

dealing is not armed with a weapon that could unexpectedly and

fatally be used against him.”           See 392 U.S. at 23.

       Palmer suggests that it was unreasonable for Officer Ring —

after learning of the “gang alert” indicating that Palmer was

associated with the Bounty Hunter Bloods — “to delve into [his]

prior criminal record,” because it had “absolutely nothing to do

with    investigating       a    window          tint     or      inspection      sticker

violation.”         See   Br.   of    Appellant           18.         To   describe   that

contention is to discard it.                A police officer is entitled to

inquire into a motorist’s criminal record after initiating a

traffic stop, and we cannot fault Ring — faced with a suspected

member of a violent gang — for doing so here.                              See Green, 740

F.3d    at   281    (observing       that        “concern       for    officer    safety”

justified “criminal history check”).                       In short, Ring’s brief

                                            19
investigation into Palmer’s criminal record fell squarely within

the range of actions permitted under Terry’s second prong.

       Nor   did       Officer     Ring’s     detention          of     Palmer    prior    to

smelling marijuana unreasonably expand the scope or duration of

the    traffic       stop.       We   are    satisfied          that,    after    accessing

Palmer’s criminal record in LInX, Ring possessed a reasonable,

articulable          suspicion    that      Palmer        was    engaged     in    criminal

activity.       In other words, the information on which Ring relied

eliminated       a    substantial         portion    of     innocent       travelers      and

logically demonstrated a connection to unlawful conduct.                                  The

Opinion identified eight factors in that regard:                           Palmer was in

a high crime area where citizens were complaining about drug

dealing; Ring believed that the Nissan’s windows were illegally

tinted; Palmer was nervous; the Nissan emitted an “overwhelming”

scent of air freshener from multiple air fresheners; Palmer was

a     suspected       member     of   the     Bounty       Hunter       Bloods;    Palmer’s

driver’s     license      listed      a     P.O.    box    address,       rather    than    a

residence; Palmer was driving a vehicle registered in another

person’s name; and Palmer had “a criminal record that included

four previous arrests for narcotics charges as well as a charge

of possession of a firearm by a convicted felon.”                            See Opinion

9.

       Palmer     insists      that   most     of    those       factors    “relate[]      to

perfectly innocent behavior and are not indicative of criminal

                                             20
activity.”        See Br. of Appellant 19.           He fails to appreciate,

however, that reasonable suspicion is based on the totality of

the   circumstances,          and   may   well    “exist    even        if   each       fact

standing alone is susceptible to an innocent explanation.”                              See

United States v. McCoy, 513 F.3d 405, 413-14 (4th Cir. 2008)

(footnote omitted).

      Resolving         the    reasonable-suspicion         question          turns      on

whether     the       articulated    factors,     taken     together,         showed       a

connection to ongoing criminal activity.                   Palmer maintains that

the various factors evince Officer Ring’s “attempt to take a

series     of    perfectly     mundane,    innocent,       and    easily         explained

behaviors       and    circumstances      and    weave    them        into   a    web    of

deception.”        See Br. of Appellant 24 (internal quotation marks

omitted).        The government counters that Ring described how those

factors were connected to suspected criminal conduct.

      As    we    have     recognized     with    respect        to    a     reasonable-

suspicion inquiry, “it is entirely appropriate for courts to

credit the practical experience of officers who observe on a

daily basis what transpires on the street.”                           See Branch, 537

F.3d at 336-37 (internal quotation marks omitted).                           We do not,

however, credit that experience blindly.                  See Williams, 808 F.3d

at 253.         Instead, we expect police officers to articulate how

that experience applies to the facts at hand.                     See United States

v. Foster, 634 F.3d 243, 248 (4th Cir. 2011) (“[A]n officer and

                                          21
the Government must do more than simply label a behavior as

‘suspicious’ to make it so.”).

       Officer Ring knew that the Ipswich neighborhood was a high-

crime area and that the police had received complaints about

illegal      drug   activity    there.         See   Branch,      537    F.3d    at   338

(observing that “an area’s propensity toward criminal activity

is something that an officer may consider” in forming reasonable

suspicion (internal quotation marks omitted)).                     It is compelling

that, when Ring approached the darkly tinted Nissan, he smelled

an overwhelming odor from the air fresheners that he could see

in the vehicle, suggesting an effort to conceal the scent of

drugs.       See United States v. Foreman, 369 F.3d 776, 785 (4th

Cir. 2004) (concluding that air fresheners on rearview mirror

supported reasonable suspicion because they are “commonly used

to mask the smell of narcotics”).

       Significantly, Officer Ring learned, early in the traffic

stop, that Palmer was a suspected member of the Bounty Hunter

Bloods.        Ring    knew     that     the     Bloods     had     threatened        law

enforcement during his service as a police officer and that such

gangs    are   frequently      involved    in    organized        criminal      activity

such    as   “narcotics   distribution.”             See   J.A.    86.       Ring     also

ascertained that Palmer had at least four earlier arrests on

drug charges and was probably a convicted felon.                        Indeed, he had

been charged previously as a felon in possession of a firearm.

                                          22
As we explained in United States v. Sprinkle, “an officer can

couple     knowledge    of     prior   criminal        involvement    with   more

concrete factors in reaching a reasonable suspicion of current

criminal activity.”      See 106 F.3d 613, 617 (4th Cir. 1997).                At

minimum, such “concrete factors” in this situation included the

overwhelming    odor    from    multiple    air       fresheners    and   Palmer’s

apparent gang membership.

     Put succinctly, the factors identified by the Opinion —

viewed in their totality — eliminated a substantial portion of

innocent    travelers   and     demonstrated      a    connection    to   possible

criminal activity. 7         We are thus satisfied that Ring’s actions

prior to examining the Nissan’s inspection sticker were entirely

permissible under Terry’s second prong, because Ring did not

unreasonably expand the scope of the traffic stop.




     7  Some of the factors identified by the district court,
when viewed in isolation, provide somewhat weaker support for
reasonable suspicion.   First, a driver’s nervousness is not a
particularly good indicator of criminal activity, because most
everyone is nervous when interacting with the police.        See
Williams, 808 F.3d at 248. Second, the listing of a P.O. box as
an address on a driver’s license, as opposed to a residential
address, is not a strong indicator of suspicious conduct.    See
id. at 250-51. Finally, simply driving a vehicle registered to
an absent third party is also not a strong factor, but could, in
the proper situation, indicate the possibility of a “stolen
vehicle or drug trafficking.” See United States v. Ludwig, 641
F.3d 1243, 1249 (10th Cir. 2011) (internal quotation marks
omitted).



                                       23
                                            b.

     Palmer        also     maintains       that     Officer        Ring    conducted       a

warrantless search of the Nissan without probable cause when he

stuck his head inside the car to examine its inspection sticker.

According     to     Palmer,       Ring’s    actions        constituted         “the      most

intrusive means of confirming or dispelling the validity of the

sticker.”        See Br. of Appellant 33.                   The government counters

that Ring did not conduct a search within the meaning of the

Fourth Amendment, and argues that Ring was simply seeking “a

better look” at “an item that a motorist is legally required to

display     on      [his]     vehicle       for      ready        inspection         by    law

enforcement.”       See Br. of Appellee 38.

                                            i.

     Palmer        frames    his     contention       regarding           Officer      Ring’s

examination         of      the     inspection            sticker      in       terms       of

“reasonableness.”           Under the applicable principles, to contest

Ring’s    entry     into    the    Nissan    on     the     ground    that      it   was    an

illegal    search,        Palmer    must    show     that    he     had    “a   legitimate

expectation of privacy in the area searched.”                              See United v.

Castellanos,       716     F.3d    828,    832     (4th    Cir.     2013)    (relying       on

Rawlings v. Kentucky, 448 U.S. 98, 104-05 (1980)).                              Palmer has

not asserted, much less shown, any legitimate expectation of

privacy that was unreasonably infringed.                          He therefore cannot

rely merely on Ring’s examination of the inspection sticker as a

                                            24
basis for suppressing the cocaine and firearm evidence.                           See id.

at     834-35    (recognizing           that    defendant      who   fails      to     show

reasonable expectation of privacy cannot challenge warrantless

search of vehicle).

                                               ii.

       Although Palmer has failed to establish any expectation of

privacy, he also asserts that the district court clearly erred

in its findings regarding the inspection sticker’s appearance

and,     consequently,         that      Officer     Ring   lacked       a    reasonable

suspicion that the sticker was fraudulent.                     Palmer also contends

that Ring failed to utilize the least intrusive means reasonably

available       to    investigate        the     sticker.       We     evaluate       those

contentions under Terry’s second prong.                     See Guijon-Ortiz, 660

F.3d at 764.

       When     reviewing       factual      findings    for    clear    error,       “[w]e

particularly          defer        to    a      district       court’s        credibility

determinations, for it is the role of the district court to

observe witnesses and weigh their credibility during a pre-trial

motion to suppress.”               See United States v. Abu Ali, 528 F.3d

210, 232 (4th Cir. 2008) (internal quotation marks omitted).

The    Opinion       credited      Officer      Ring’s   testimony       regarding      the

appearance of the inspection sticker during the traffic stop,

explicitly      relying       on   Ring’s       observations    that     he    “had    seen

numerous fraudulent stickers” and that the Nissan’s inspection

                                               25
sticker “looked like those fraudulent stickers he had seen in

the past.”        See Opinion 11.       The district court also found that

Ring could not see, from outside the Nissan, “the perforated

portion that sits in the middle of the sticker and is designed

to prevent sticker theft by detaching.”                      Id.      Moreover, the

court itself “examined the sticker both in the video [of the

traffic stop] and in a photograph” that Palmer introduced into

evidence.    See id. at 12.

     Based on Officer Ring’s testimony and the district court’s

examination       of    the    evidence,        the    Opinion      found    that    the

inspection sticker was lighter in color than normal and that

“the perforated middle portion [was] not visible from the car’s

outside.”     See Opinion 12.              Palmer characterizes the evidence

differently, but points to nothing that contradicts the court’s

findings.     In such circumstances, we cannot say that the court

clearly erred.         See McGee, 736 F.3d at 271.               Because Ring had a

legitimate basis for believing that the inspection sticker was

fraudulent,       we   agree     that   the     facts     recited    by     the   court,

“coupled     with      Officer    Ring’s        training    and     experience      with

inspection    stickers,”         support    the       “reasonable    suspicion      Ring

required     to     investigate     the       sticker’s     authenticity.”           See

Opinion 12.




                                           26
                                           iii.

       Finally, Palmer argues that, even if Officer Ring possessed

a     reasonable     suspicion         that       the    inspection         sticker       was

fraudulent, his means of investigation were improper.                                Palmer

posits two alternatives in that regard:                         Ring could have “run

the number on the sticker through the State Police database”; or

he could have “asked for the inspection certificate.”                               See Br.

of    Appellant    33.         In   assessing      those      alternatives,        we     must

decide whether the district court correctly concluded that Ring

employed    “the    least       intrusive      means       reasonably      available       to

verify or dispel [his] suspicion in a short period of time.”

See    Digiovanni,       650    F.3d    at    507       (internal     quotation          marks

omitted).

       The burden of demonstrating the appropriateness of Officer

Ring’s conduct is on the government.                     See Florida v. Royer, 460

U.S. 491, 500 (1983) (plurality opinion).                           We are mindful, of

course, that the “scope of the intrusion permitted will vary,”

depending on the specific facts and circumstances.                           Id.     Again,

we are bound by the findings of the district court unless they

are    clearly    erroneous.         See     Abu    Ali,      528   F.3d   at     232.      In

rejecting Palmer’s theories for less intrusive alternatives, the

Opinion explained that it was not clear that Officer Ring — a

city police officer — had access to a state police database of

vehicle    registration         information.            The   Opinion      also    observed

                                             27
that there was no indication that the inspection certificate was

in the Nissan during the traffic stop.

       We cannot doubt Officer Ring’s statement that he was not

familiar with any state database such as Palmer describes.                            Nor

are we persuaded that the presence or absence of the inspection

certificate     has    any    significance.          Ring   was    entitled      to   ask

Palmer to step out of the vehicle, see Pennsylvania v. Mimms,

434 U.S. 106, 111 (1977) (per curiam), and it does not give us

pause — in light of Palmer’s affiliation with a violent gang,

his prior criminal charges, and his apparent felony conviction —

that Ring would request that Palmer exit the Nissan rather than

have   him    reach   for     something   out       of   sight    in    the   passenger

compartment.        Finally, neither of Palmer’s proposals would have

been more expeditious, because Ring — in examining the back of

the inspection sticker — was promptly in and out of the Nissan.

The    government     has     therefore     satisfied       its    burden,      readily

showing      that    Ring’s    means   of      investigating           the    inspection

sticker were appropriate and not unreasonably intrusive.

       In    these     circumstances,          we    are    convinced          that    no

constitutional violation occurred.                  See Sharpe, 470 U.S. at 687

(“The question is not simply whether some other alternative was

available, but whether the police acted unreasonably in failing

to recognize or to pursue it.”).                    As a result, the district

court correctly denied Palmer’s suppression motion.

                                          28
                            IV.

     Pursuant to the foregoing, the judgment of the district

court is affirmed.

                                                    AFFIRMED




                             29
WYNN, Circuit Judge, concurring:

      I fully concur in the majority opinion.                          I write separately

to   emphasize      that       while    the    Supreme         Court    omitted       criminal

background       checks        from     its     list      of        “ordinary      inquiries”

authorized incident to every traffic stop, Rodriguez v. United

States,    135    S.     Ct.    1609,    1615      (2015),      this     Court       in    United

States v. Green, 740 F.3d 275 (4th Cir. 2014), held that a

traffic    stop    was     reasonably         prolonged        in    order    to     conduct   a

background       check    because       the    driver’s        “demeanor       and    behavior

throughout the traffic stop in conjunction with [an outstanding]

protective       order    [against       the    driver]         raised       concerns       about

officer safety.”          Id. at 281.

      In   this     case,       the     specific       circumstances          of     the    stop

indicate the officer had at least some legitimate concern for

his own safety.           Thus, I agree with the majority opinion that

“we cannot fault Ring – faced with a suspected member of a

violent    gang     –    for    [inquiring         into    the       motorist’s       criminal

record] here.”          Ante, at 19.




                                              30